Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up email from Nick Beulick, Reg. No. 78,073, in response to an interview with Daniel Fitzgerald, Reg. No. 38,880, on September 9, 2022.

The application has been amended as follows: 
Please replace claims 1, 11, 19, and 20 with the following respectively numbered claims:
1.	(currently amended) A reward system in communication with one or more user computing devices and one or more electronic gaming machines, the reward system comprising:
a tangible, non-transitory, computer-readable storage medium having instructions stored thereon; and 
at least one processor configured to execute the instructions stored in the storage medium, which, when executed by the at least one processor, cause the at least one processor to:
receive, from the one or more user computing devices, user game activity information associated with a game on the one or more user computing devices, wherein the one or more user computing devices and the user game activity information are associated with a player account;
provide a first prize to the player account, wherein the first prize is based upon the user game activity information;
store a first prize entry using the player account for subsequent redemption at the one or more electronic gaming machines, wherein the first prize entry identifies the first prize;
determine that the player account is more frequently detected as playing one or more mobile games than at a physical location including an electronic gaming machine of the one or more electronic gaming machines; 
store a second prize in the player account based upon the determination that the player account is more frequently detected as playing the one or more mobile games than at the physical location, wherein the second prize may only be redeemed at the physical location;
electronically detect a presence of a user computing device of the one or more user computing devices at [[an]] the electronic gaming machine of the one or more electronic gaming machines; and
in response to electronically detecting the presence of the user computing device at the electronic gaming machine, instruct the electronic gaming machine to display the first prize when the player account is accessed at the electronic gaming machine.
11.	(currently amended) An electronic gaming machine comprising: 
at least one display device;
a player input interface configured to receive inputs; and
a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable storage medium, which, when executed by the game controller, cause the game controller to at least:
receive an input requesting carding into the electronic gaming machine under a player account associated with a player; 
identify one or more unredeemed prize entries associated with the player account, the one or more unredeemed prize entries being associated with the player account based upon mobile game activity information associated with the player account and including a first prize entry; 
determine, from the first prize entry, a first prize available for redemption at the electronic gaming machine; 
display the first prize on the at least one display device;
determine that the player account is more frequently detected as playing a web-based game than at a venue including the electronic gaming machine; and
store a second prize in the player account based upon the determination that the player account is more frequently detected as playing [[a]] the web-based game than at the venue, wherein the second prize may only be redeemed at the venue.
19.	(currently amended) The method of Claim 17, further comprising:
providing, to the mobile computing device associated with the player account, an invitation to a geofenced area;
determining that the mobile computing device has entered the geofenced area; and
storing, based upon the determination that the mobile computing device has entered the geofenced area, a third prize in the player account. 
20.	(currently amended) The method of Claim 17, further comprising:
determining that the player 
storing a third prize in the player account based upon the determination that the player third prize may only be redeemed at the venue.

Reasons for Allowance
Claims 1-5, 7-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record includes Abouchar et al, US 2012/0015735 A1 (hereinafter Abouchar); Polis, US 2015/0310698 A1 (hereinafter Polis); Elias et al., US 2014/0057705 A1 (hereinafter Elias); Cronkright et al., US 2018/0205725 A1 (hereinafter Cronkright); Tsutsui, US 9,336,522 B2 (hereinafter Tsutsui); Walker et al., US 2005/0143166 A1 (hereinafter Walker); Acres, US 2012/0172108 A1 (hereinafter Acres).
Abouchar discloses wherein casinos (and other wagering establishments) can leverage mobile phones to provide a richer wagering experience inside the casinos, and extend the wagering experience outside the casinos (Abouchar [0017]).  Some embodiments use mobile phone location tracking technologies to 1) locate players and direct them to points of interest in casinos (e.g., particular WGMs), 2) enable celebration events (e.g., light shows) to follow players as the players move around the casino, 3) provide social networking status updates related player location/movements (Abouchar [0017]).  As players leave casinos, some embodiments use mobile phones to track player movements outside casinos (Abouchar [0018]).  By tracking player movements outside casinos, the casinos can offer promotions that draw players back into the casinos (Abouchar [0018]).  
Polis teaches providing one or more near field functionalities on a gaming device (Polis [0001]).  In one embodiment, a player wearing a near field player device is within a near field range of one or more sensors of an electronic gaming device (Polis [0185] and [Fig. 5B]).  Based on the player entering the near field range, the electronic gaming device may generate and/or display a message that states “HELLO, BOB! YOU WON X CREDITS THE LAST TIME YOU PLAYED THIS GAME!” (Polis [0185] and [Fig. 5B]).  In various examples, electronic gaming device may generate and/or display any message based on player entering the near field range (Polis [0185] and [Fig. 5B]).  
Elias teaches wherein a database is maintained that identifies whether a player has any unredeemed or unclaimed bonuses available (Elias [0073]).  A player may be made aware of a bonus using a pop-up window (Elias [0084] and [Fig. 6A]).  
Cronkright teaches a method for verifying identities of parties to a transaction includes receiving a login attempt from a mobile communication device, the login attempt including a security credential (Cronkright [Abstract]).  In one embodiment, a one-time code is sent between a server, a user computer, and a server to verify identities (Cronkright [Fig. 6C-2]).  
Tsutsui teaches method of controlling a game machine wherein a server transmits an encryption key or encryption key information for specifying the encryption key to a mobile terminal (Tsutsui [Abstract]).  The mobile terminal acquires play money at the game machine, generates encrypted information by encrypting an ID token with the received encryption key or an encryption key corresponding to the received encryption key information, and transmits the ID token and the encrypted information to the server through the game machine (Tsutsui [Abstract]).  The server decodes the encrypted information, transacts a payment based on a user ID identifying a user of the mobile terminal and the amount of play money when the ID token received by the server matches the ID token acquired by the decoding, and authorizes the game machine to let the user play up to the amount of play money (Tsutsui [Abstract]).  Therefore, the game can be started by exchanging electronic data between the mobile terminal and the game machine with high security (Tsutsui [Abstract]).
Walker teaches a means of logging into a gaming machine using a player tracking card (Walker [0051]).
Often it is important that a player's first experience with a new game be impressive so that the player associates that game with a positive experience (Acres [0087]).  Similarly, it is important for first time visitors to a casino to have a positive experience.  Acres teaches wherein bonus spins may be used to reward a first time visitor to the casino.  
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest, at least, determining that a player account is more frequently detected as playing one or more mobile games than at a physical location including the an electronic gaming machine of the one or more electronic gaming machines and storing a second prize in the player account based upon the determination that the player account is more frequently detected as playing the one or more mobile games than at the physical location, wherein the second prize may only be redeemed at the physical location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WERNER G GARNER/Primary Examiner, Art Unit 3715